DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"a comparison section, executed by the processor, configured to compare, with regard to each of the one or more sub areas extracted by the sub area extraction section, the positioning precision indicated by the precision parameter extracted by the precision parameter extraction section with the positioning precision indicated by the 
quoted from claim 5, in combination with the claim as a whole:
	"a comparison step to compare, with regard to each of the one or more sub areas extracted in the sub area extraction step, the positioning precision indicated by the precision parameter that is extracted in the precision parameter extraction step with the positioning precision indicated by the precision information included in the positioning information that is obtained in the positioning information obtaining step".
quoted from claim 10, in combination with the claim as a whole:
	"a precision parameter decision step to decide the precision parameter of each sub area based on the precision information obtained in the precision information obtaining step".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."










If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

                                     

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648